Citation Nr: 0017896	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-12 219A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
lumbar intervertebral disc syndrome, with left lumbar 
radiculopathy, currently rated 40 percent disabling.  

2.  Entitlement to an increased rating for a sleep disorder, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from September 1969 to March 
1973.  This appeal arises from a May 1997 rating decision, 
which denied a rating in excess of 20 percent for the 
veteran's service-connected postoperative lumbar 
intervertebral disc syndrome, with left lumbar radiculopathy.  
This appeal also arises from an August 1999 rating decision, 
which increased the rating for the above referenced, service-
connected low back disorder to 40 percent, and awarded 
service connection and assigned a 10 percent rating for a 
sleep disorder.  The claim for an increased rating for a 
service-connected sleep disorder is addressed in a remand 
following this decision.  


FINDINGS OF FACT

1.  The veteran's postoperative lumbar intervertebral disc 
syndrome, with left lumbar radiculopathy, is manifested by 
complaints of low back pain, which radiates to the lower 
extremities, clinical findings of paraspinal muscle atrophy 
and spasm and limited range of motion of the lumbar spine.  

2.  The service-connected low back disorder is not productive 
of more than severe low back disability.  


CONCLUSION OF LAW

An increased rating for postoperative lumbar intervertebral 
disc syndrome, with left lumbar radiculopathy, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During service in October 1972 the veteran underwent a 
bilateral fusion at L4 , L5 as treatment for lumbar 
spondylolisthesis.  

In a February 1997 statement, the veteran asserted a claim 
for an increased rating for his service-connected 
postoperative lumbar intervertebral disc syndrome, with left 
lumbar radiculopathy.  He attached two medical records to his 
statement in support of his claim for an increased rating for 
his low back disability.  The first record was a report of a 
VA orthopedic consultation, dated in January 1997.  The 
report noted that the veteran was complaining of chronic back 
problems.  In recent years, he had begun experiencing 
bilateral leg pain, and he had difficulty walking any 
significant distance.  The examining physician reported that 
a magnetic resonance imaging (MRI) study and an x-ray study 
in November 1996 revealed that the veteran had spinal 
stenosis of the L4 and L5 vertebrae and advanced degenerative 
disc disease at L5 and S1.  The examiner recommended that the 
veteran be evaluated by a neurosurgeon for decompression of 
his back.  The second record attached to the veteran's 
February 1997 statement was a report of the above referenced 
November 1996 MRI study of the veteran's low back.  

On VA examination of the veteran's spine in April 1997, he 
gave a history of undergoing spinal fusion surgery in 
service.  Following his discharge from service, the veteran 
worked in a foundry for nine years, and he explained that 
this was heavy work.  After completing a two-year college 
course, he was employed as an engineer at a company which 
manufactures wire products and he was still employed there.  
The veteran estimated that he missed about three weeks of 
work per year because of persistent low back pain, which 
could extend into his left leg.  He sometimes felt a pressure 
in his lower back, especially after prolonged periods of 
sitting, standing or walking, and he had difficulty with 
sleeping.  He took medications that are anti-inflammatory, 
and muscle relaxants.  Following an MRI study several months 
earlier, the veteran reported that it had been recommended 
that he undergo back surgery.  On clinical evaluation, the 
veteran's gait and station were normal.  There was a well-
healed surgical scar in the low lumbar area.  There was no 
back muscle spasm, and no localized tenderness.  The 
examining physician noted that the veteran had a remarkably 
good range of motion of his back.  He could bend forward 80 
degrees, bend backward 15 degrees, and bend 20 degrees to 
each side.  He straightened from a bent over position slowly, 
and with a kind of cobwheel action.  Reflexes in both legs 
were normal.  The veteran did not have any major leg pain at 
the time of the examination, and the examiner concluded that 
the veteran did not have any motor or sensory losses 
involving his legs.  X-rays of the lumbar spine taken on the 
day of the examination showed that fusion had occurred at the 
lumbosacral joint.  The examiner opined that this meant that 
a previous spinal fusion operation had accomplished what it 
was intended to accomplish.  Alignment of the vertebrae was 
normal, and the examiner concluded that there was no actual 
spondylolisthesis.  The examiner opined that the veteran's 
back permitted him to work with only a minimal loss of time 
during the year, and it was questionable whether additional 
surgery would improve his condition since current clinical 
findings were good.  

A report of a September 1997 MRI study of the veteran's 
lumbosacral spine at Geisinger Wyoming Valley Medical Center 
was added to the claims folder in October 1997.  The 
examiner's impression was status post surgery with posterior 
fusion at L4-L5 and L5-S1.  The examiner noted that there was 
secondary stenosis at L3-L4.  

An October 1997 VA hospital discharge summary indicated that 
the veteran was hospitalized with complaints of back pain 
which radiated to the bilateral lower extremities, with pain 
in the left lower extremity of greater severity than pain in 
the right lower extremity.  The pain also radiated to the 
veteran's buttocks, mostly anteriorly to the toes.  He 
reported associated numbness and tingling in both feet, with 
the left foot more severe than the right foot.  His symptoms 
had increased in severity over the previous five years, and 
he had been having increasing difficulty in the past two 
years.  The veteran stated that he was able to ambulate 
slowly for a few miles, and he indicated that standing 
increased the severity of his pain.  Fast ambulation seemed 
to improve his symptomatology.  Postoperative pain 
medications were reported to be fairly effective, and he 
indicated that nighttime is the worst time for his back pain.  
The discharge summary noted that the veteran underwent a 
bilateral decompressive lumbar laminectomy at L2 through L4, 
with left L4 foraminotomy and exploration of spinal fusion.  
With regard to a postoperative prognosis, the examiner opined 
that the veteran would do quite well because he had had an 
uneventful postoperative course, and during his postoperative 
recuperation, the veteran had reported that his pain level 
was decreased, compared to his preoperative status.  

On VA examination in May 1998, the veteran reported that, 
following back surgery in October 1997, he was undergoing 
rehabilitation, but his back was still causing him a great 
deal of pain.  He was taking what were described as narcotic 
analgesics to control the pain, and he was losing sleep due 
to back pain.  The pain radiated down to both of his lower 
extremities, and he had burning, intermittent pain in his 
lower extremities.  The pain caused him to ambulate with 
difficulty and he could not walk for more than a mile at a 
time.  He was not using a brace or a cane.  His symptoms were 
constant, and increased in severity with sitting or standing 
for long periods.  The examining physician estimated that the 
veteran had 30 to 40 percent functional impairment due to 
pain when his back disability flared up.  The symptoms were 
considered to moderately affect his daily activities.  On 
clinical evaluation, the veteran walked without a limp.  
There was a lumbar posterior scar which was primarily healed.  
There was some muscle atrophy in the paraspinal area.  Range 
of motion of the lumbar spine was 90 degrees of flexion, 10 
degrees of extension, 15 degrees of lateral flexion 
bilaterally, and 20 degrees of lateral rotation bilaterally.  
The veteran had dysesthesia in both lower extremities, which 
the examining physician believed was suggestive of lumbar 
radiculopathy, but reflexes could be elicited, and the 
veteran had grade five power in his lower extremity muscle 
groups.  Currently, the veteran was status post two 
operations for his lumbar back pain, with bilateral lumbar 
radiculopathy.  

In a May 1998 statement, the veteran's representative 
indicated that the veteran returned to work in January 1998 
on a limited basis, following his October 1997 back surgery.  
The RO had assigned a temporary total post-surgical 
convalescent rating for the low back disorder from October 
22, 1997 through January 31, 1998.  

In records of VA medical treatment of the veteran, dating 
from May 1998 to January 1999, he denied improvement in his 
back symptoms since his surgery in October 1997.  

In a VA Form 9 dated in July 1998 and received in August 
1998, the veteran asserted, in effect, that the May 1998 VA 
examination was inadequate.  The veteran stated his belief 
that the examiner had asked too few questions about his back, 
that the timing of the examination early in the morning did 
not permit full evaluation of the pain and loss of function 
he experienced as the day progressed, and that the 
examination did not completely evaluate the effect of his 
back pain.  He indicated that the nighttime is the time 
during which his back pain is most severe.  The veteran 
further explained that his employment as an engineer is very 
physical work, involving lifting from two to 20 pounds at any 
given time, physical labor, maintenance activities and office 
work.  He added that he is in constant pain and does not 
sleep well.  

On VA examination in May 1999, by the same physician who 
performed the VA examination of the veteran in May 1998, the 
veteran complained of pain, stiffness, and pain radiating 
down both extremities with a sensation resembling pins and 
needles in his left lower extremity.  The examiner noted that 
the veteran did not report any symptoms of weakness, 
fatigability, lack of endurance, or motor incoordination.  
His pain is increased in severity by upward twisting, 
standing or sitting for prolonged periods, but coughing and 
sneezing do not increase the severity of his pain.  He is 
employed full-time as a maintenance process engineering 
technician.  He indicated that he can walk a mile without 
much discomfort.  On clinical evaluation, the veteran did not 
walk with a limp.  The lumbosacral spine revealed a mid-line, 
primarily healed 16 centimeter long scar, which was deeply 
tender, but not adherent to the deeper structures.  There was 
significant paraspinal muscle atrophy and spasm.  Range of 
motion of the lumbosacral spine was 70 degrees of flexion, 20 
degrees of extension, 20 degrees of lateral flexion to the 
right and left, and 35 degrees of lateral rotation on either 
side.  Deep tendon reflexes were intact with grade 5/5 motor 
power.  The veteran had dysesthesia in the left lower 
extremity in a global fashion.  Radiographs of the 
lumbosacral spine revealed previous surgical intervention, 
with posterior fusion.  There was significant reduction in 
the intervertebral disc spaces at multiple levels, especially 
at L4-L5 and L5-S1 levels.  The clinical impression was of a 
history of L4-L5 spondylolisthesis, with aggravation of back 
pain, status post two operations.  There was evidence of left 
lumbar radiculopathy present.  

On VA neurological examination in May 1999, the veteran 
complained of low back pain, which is throbbing in nature.  
In severity, the pain is a 10 on a scale from 1 to 10 at 
night, with 10 being maximum severity.  The veteran indicated 
that his back pain prevents him from sleeping.  During the 
day, he is able to occupy his mind and the pain is less 
severe.  Pain radiates down his lower extremities into the 
medial aspect of both of his lower extremities.  At the end 
of the day, his legs grow tired and slightly weak, and he 
feels as if they are about to give way.  The veteran's 
history of medical treatment relating to this back was 
described.  On clinical evaluation, the veteran's reflexes 
were 2 plus in the upper extremities and 2 plus in the lower 
extremities, with bilaterally present ankle jerks 1 plus and 
bilaterally downward plantar responses.  There was limitation 
of motion in the area of the veteran's lumbar spine.  He had 
flexion to 60 degrees, extension was limited by 20 degrees, 
tilting and rotation were to 30 degrees on either side 
bilaterally.  The examiner's impression was that the clinical 
evidence showed spinal stenosis, with pain secondary to this 
disorder, and residuals of spondylolisthesis, status post-
fusion, at the levels of L4-L5 and L5-S1.  

In a June 2000 statement, the veteran's representative 
asserted that the current 40 percent rating in effect for the 
veteran's service-connected postoperative lumbar 
intervertebral syndrome, with left lumbar radiculopathy, did 
not adequately reflect the pain and functional impairment 
associated with the disorder.  The representative contended 
that a 60 percent rating was in order under Diagnostic Code 
5293 of VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  The representative stated that the veteran's low 
back symptoms include demonstrable muscle spasm and that he 
has little intermittent relief.  The representative further 
asserted that the VA examination of May 1999 did not comport 
with the holding of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and specifically, the representative maintained that 
the May 1999 VA examination did not evaluate the functional 
impairment in the veteran's low back due to pain.  The 
representative contended that the veteran indicated on the VA 
Form 9 submitted in August 1998 that his low back disorder 
had increased in severity since the May 1998 VA examination 
and that another VA examination was warranted.  


Analysis

The claim for an increased rating for service-connected 
postoperative lumbar intervertebral disc syndrome, with left 
lumbar radiculopathy, is "well-grounded"; that is, it is 
plausible.  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

In this case, the veteran's postoperative lumbar 
intervertebral disc syndrome, with left lumbar radiculopathy, 
is currently rated 40 percent disabling under Diagnostic Code 
5293.  Under Diagnostic Code 5293, a 40 percent rating is 
warranted for severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and with little intermittent 
relief.  38 C.F.R. § 4.72, Code 5293 (1999).  

As noted above, the 40 percent rating currently in effect for 
postoperative lumbar intervertebral disc syndrome 
contemplates severe low back disability.  We now have the 
benefit of three VA examinations following the veteran's 
October 1997 low back surgery; the first VA examination was 
in May 1998 and the latter two were in May 1999.  On the May 
1998 VA examination, the veteran had some muscle atrophy in 
the paraspinal area, but the limitation of motion in the 
lumbar spine was less than severe and the radiculopathy did 
not affect muscle strength because the examining physician 
noted that the veteran had good grade five power in the lower 
extremity muscle groups.  The veteran's complaints of low 
back pain radiating to the lower extremities were noted, 
along with his statement that he can ambulate with difficulty 
due to his back pain and cannot walk more than a mile at a 
time.  It was further noted that he does not use a brace or a 
cane.  The examiner opined that the functional impairment 
during a flareup of the veteran's back pain was from 30 to 40 
percent, and further opined that the veteran's low back 
symptoms moderately affect his daily activities.  

The May 1999 VA orthopedic examination report noted that the 
limitation of motion of the veteran's lumbar spine remained 
less than severe.  It was further reported that the veteran 
was engaged in full-time employment and was able to walk a 
mile without much discomfort.  The veteran complained of pain 
and stiffness and radiating pain down to his lower 
extremities, but the examiner specifically noted that the 
veteran did not complain of weakness, fatigability, lack of 
endurance or motor incoordination.  The May 1999 VA 
neurological examination noted mild weakness in the veteran's 
hamstrings and quadriceps bilaterally.  Ankle jerks were 
present at 1 plus bilaterally, and limitation of motion of 
the lumbar spine remained less than severe.  

The Board finds that the May 1998 VA orthopedic examination, 
the May 1999 VA orthopedic examination, and the May 1999 VA 
neurological examination present a comprehensive clinical 
picture of the veteran's low back disability since his 
October 1997 low back surgery.  The clinical findings 
contained in the foregoing examinations demonstrate that the 
veteran has no more than severe low back disability, even 
considering the factors referred to the DeLuca case.  
Furthermore, as regards DeLuca, only mild weakness and 
moderate impairment were demonstrated on flareups of the 
veteran's low back pain.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for an increased rating for the veteran's service-connected 
postoperative lumbar intervertebral disc syndrome, and the 
claim must be denied.  


ORDER


Entitlement to an increased rating for postoperative lumbar 
intervertebral disc syndrome, with left lumbar radiculopathy, 
is denied.  


REMAND

With regard to the claim for an increased rating for a sleep 
disorder, after service connection was awarded and a 10 
percent rating was assigned for the disorder in the August 
1999 rating decision, the veteran's representative submitted 
a June 2000 notice of disagreement with the 10 percent 
rating.  More specifically, on June 23, 2000, while the 
claims folder was at the Board, the veteran's representative 
at the Board directed the notice of disagreement in question 
to the RO.  On June 26, 2000, the same representative at the 
Board requested a remand in view of the pending notice of 
disagreement.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a claimant submitted a statement expressing 
disagreement with a rating decision denying a claim and the 
claimant's statement could be reasonably construed as a 
notice of disagreement with regard to that denial, the Board 
should remand the issue to the RO for the issuance of a 
statement of the case, rather than referring the issue to the 
RO.  The Board is therefore obliged by Court precedent to 
remand this issue, despite the fact that the RO has never had 
the opportunity to act on this issue.  Accordingly, this 
procedural remand does not in any way imply error on the part 
of the RO in processing of the remanded issue.  

The claim for an increased rating for a sleep disorder is 
REMANDED to the RO for the following:

1.  The RO should issue a Statement of 
the Case on the issue of entitlement to 
an increased rating for a sleep disorder. 
The veteran and his representative are to 
be informed that they have sixty days 
from the date of mailing of the Statement 
of the Case to submit a substantive 
appeal as to that issue.  

2.  If the veteran or his representative 
files a timely substantive appeal as to 
the issue of entitlement to an increased 
rating for a sleep disorder, that issue 
is to be returned to the Board and 
certified for appellate consideration.  
If a timely substantive appeal is not 
received after the issuance of a 
statement of the case, no further action 
by the RO is required.  

The purpose of this remand is to ensure due process and to 
comply with a precedent decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



